                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



  In re

  Boy Scouts of America and Delaware BSA,
  LLC,
                                                         Civil Action No. 20-cv-00798 (RGA)
                           Debtors.

  Century Indemnity Company,
                                                         On appeal from the U.S. Bankruptcy Court
                           Appellant,                    for the District of Delaware

  v.                                                     Bankruptcy Case No. 20-10343 (LSS)
                                                         Bankruptcy BAP No. 20-14
  Boy Scouts of America,

                           Appellee

  Delaware BSA, LLC

                           Appellee


                        APPELLANTS’ MOTION TO ACCEPT
                  DOCUMENTS UNDER SEAL INTO APPELLATE RECORD

          Pursuant to Federal Rule of Bankruptcy Procedure 8009(f), Appellants move this Court to

accept into the record of this appeal those documents designated as “Sealed” in the Appellants’

Designation of Items to be Included in the Record on Appeal filed in the Bankruptcy Court

proceeding at Docket No. 907, and in this case at Docket No. 4.

          As grounds, Appellants state as follows:

          1. Appellants have filed Appellants’ Designation of Items to be Included in the Record

             on Appeal with the Bankruptcy Court identifying those items Appellants seek to

             include in the appellate record in this case. The designation includes material kept


                                                     1
             under seal by the Bankruptcy Court (the “Sealed Material”).

          2. Rule 8009(f) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

             provides that the Sealed Materials may be transmitted to this Court only upon this

             Court’s order. Fed. R. Bankr. P. 8009(f).

          3. Bankruptcy Rule 8009(f) states that: “A document placed under seal by the bankruptcy

             court may be designated as part of the record on appeal. In doing so, a party must

             identify it without revealing confidential or secret information, but the bankruptcy clerk

             must not transmit it to the clerk of the court where the appeal is pending as part of the

             record. Instead, a party must file a motion with the court where the appeal is pending

             to accept the document under seal. If the motion is granted, the movant must notify the

             bankruptcy court of the ruling, and the bankruptcy clerk must promptly transmit the

             sealed document to the clerk of the court where the appeal is pending.” Fed. R. Bankr.

             P. 8009(f).

          4. The rule, “which is new and has no counterpart in the Appellate Rules, deals with the

             manner in which . . . secret or confidential information is to be protected in the event

             the document or documents containing such information are included in the record on

             appeal.” Collier on Bankruptcy ¶ 8009.11 (Alan N. Resnick & Henry J. Sommer eds.

             16th ed. 2016).

          5. As the relief Appellees seek is procedural, this Court may rule on it at any time without

             awaiting a response. Fed. R. Bankr. P. 8013(b).

WHEREFORE, Appellants request that this Court enter an order substantially in the form attached

accepting the Sealed Material into the appellate record, and grant such other relief as it deems just and

proper.



                                                   2
Dated: June 23, 2020       Respectfully Submitted,


                           By:   /s/ Stamatios Stamoulis
                                Stamatios Stamoulis (#4606)
                           STAMOULIS & WEINBLATT LLC
                           800 N. West Street
                           Third Floor
                           Wilmington, Delaware 19801
                           Telephone: 302 999 1540
                           Facsimile: 302 762 1688

                           O’MELVENY & MYERS LLP
                           Tancred Schiavoni (pro hac vice)
                           Janine Panchok-Berry (pro hac vice)
                           Times Square Tower
                           7 Times Square
                           New York, New York 10036-6537
                           Telephone: 212 326 2000
                           Facsimile: 212 326 2061

                           Counsel for Century Indemnity Company, as
                           successor to CCI Insurance Company, as successor to
                           Insurance Company of North America and Indemnity
                           Insurance Company of North America, Westchester
                           Fire Insurance Company and Westchester Surplus
                           Lines Insurance Company




                       3
